Citation Nr: 0930541	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-32 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee disorder.

2.  Entitlement to service connection for a claimed left knee 
disorder.

3.  Entitlement to service connection for headaches (claimed 
as migraine headaches).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1999 to August 
2006. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.


FINDINGS OF FACT

1.  The Veteran is not shown to have current right knee 
disability causally related to his period of active military 
service.

2.  The Veteran is not shown to have current left knee 
disability causally related to his period of active military 
service.

3.  The currently demonstrated tension headaches are shown as 
likely as not to have onset during the Veteran's period of 
active military service.


CONCLUSIONS OF LAW

1.  The Veteran is not shown to have current right knee 
disorder due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008). 

2.  The Veteran is not shown to have current left knee 
disorder due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008). 

3.  With resolution of reasonable doubt in the Veteran's 
favor, tension headaches were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claims.  The RO also notified the Veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the Veteran of the 
evidence needed to substantiate his claims and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the noted VCAA letter, the 
RO notified the Veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

A.	Right and left knee disorders

The service treatment records from the Veteran's period of 
service indicate that the Veteran had multiple complaints of 
right knee pain.  In an April 2005 service treatment record, 
he complained of recurrent right knee pain.  On examination 
the Veteran was diagnosed with acute knee pain, possible 
patellofemoral pain syndrome.  An October 2005 MRI showed a 
small synovial cyst arising from the popliteus tendon sheath, 
which was superomedial to the expected position of the 
peroneal nerve of the right knee.  The MRI of the right knee 
showed discoid lateral meniscus; however, there was no 
evidence of a meniscal tear.  The service treatment records 
did not document any complaints pertaining to the left knee.  

The Veteran asserts that he has current right and left knee 
disorders that onset during his period of service.  During 
his November 2006 VA examination, the Veteran complained of 
intermittent pain in his kneecaps three or five times a week, 
lasting for approximately an hour at a time.  The Veteran 
described the pain as a non-radiating, aching and sharp pain 
with an intensity level of 8/10 (on a scale from 1-10).  The 
pain was elicited by physical activity and relieved by rest 
and medication (Motrin and Naprosyn).  He complained of 
chronic swelling, giving way and pain in the patella 
bilaterally.  He reported that he could not function with the 
pain without taking medication.  He had no incapacitation, 
prosthetic implants or functional impairment.  He reported 
working as a policeman.

The Veteran also reported that he had been diagnosed with 
bilateral cyst/questionable Baker cyst.  He had no surgery or 
medical treatment related thereto.  He had no functional 
impairment.

Objectively, the knee joints were normal.  There was no 
edema, effusion, weakness, tenderness, redness, heat, 
abnormal movement, guarding of movement or subluxation.  
Additionally, there was no locking pain, joint effusion or 
crepitus of the right or left knee.  Range of motion in both 
knees was normal.  The patella of both knees was normal, 
nontender and mobile.  The joint was stable and valgus, varus 
drawer and McMurray tests were negative.

There were no neurological deficiencies noted in either knee.  
X-rays of the knees was negative.  The examiner concluded 
there was no pathology of a current right or left knee 
disorder.  No cysts were identified on the studies conducted.

Given its review of the record, the Board finds that service 
connection for right and left knee disorders is simply not 
warranted.  In this regard, the Board notes that the Veteran 
has not been diagnosed with a right or left knee disability 
related to his period of service.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) (pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  The record simply 
demonstrates the Veteran has intermittent pain in his 
kneecaps 3-5 times per week, a condition for which service 
connection cannot be granted.  Objectively, no chronic right 
or left knee pathology related to service has been shown.  
The in-service right knee cyst and other pathology appear to 
have resolved in view of the negative findings on the most 
recent examination.

The only other evidence of record supporting the Veteran's 
claim in this regard is his various lay statements.  While 
the Veteran is certainly competent to report symptoms capable 
of lay observation, he has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The regulations are clear that service connection is allowed 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  In this case, the evidence of 
record simply fails to establish a diagnosable right or left 
knee disorder that is causally related to an event or 
incident of his period of service.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable regarding this issue 
because the preponderance of the evidence is against the 
Veteran's claim in this regard.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). Accordingly, 
the appeal in this regard is denied.

B.	Headaches

During service, the Veteran received treatment on several 
occasions for complaints of headaches.  In a March 2002 
service treatment record, the Veteran complained of re-
occurring migraine headaches ongoing for the past 2 weeks.  
The Veteran indicated that Naprosyn helped to relieve the 
headaches.  In a December 2004 service treatment record the 
Veteran complained of headaches; he was diagnosed with severe 
headaches and prescribed Tylenol for treatment.  In a January 
2006 service treatment record he complained of headaches (and 
other ailments) ongoing for the past day.

The Veteran contends his headaches onset in service and have 
continued since that time.  During the November 2006 VA 
examination the Veteran complained of chronic bitemporal 
headaches relieved by taking Motrin.  He had no reported 
functional impairment secondary to his headaches.

Objectively, physical and neurological examinations were 
normal; however, the Veteran was diagnosed with tension 
headaches due to his subjective complaints of bilateral 
temple headaches since service.   

Given its review of the record, the Board finds the evidence 
to be in relative equipoise in showing that the Veteran's 
headaches as likely as not onset during his period of active 
service.  The Board is aware that there is no opinion offered 
regarding etiology of the tension headaches diagnosed in the 
November 2006 VA examination.  However, while the Veteran is 
not shown to be competent to diagnose a disability, he is 
certainly competent to report continuity of symptoms capable 
of lay observation.  See Savage v. Gober, 10 Vet. App. 488, 
496-97 (1997) (continuity of post-service symptoms is a 
substitute way of showing in-service incurrence and medical 
nexus).

Thus, the Board finds that the evidence is essentially in 
equipoise.  In such cases, reasonable doubt is resolved in 
the appellant's favor, warranting allowance of service 
connection in this regard.






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for right knee disorder is denied.

Service connection for left knee disorder is denied.

Service connection for headaches is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


